Citation Nr: 1127527	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to February 2006.

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was remanded by the Board in January 2010 for further development.  As a result of that development, the Veteran was granted service-connection for a respiratory disorder, right hamstring strain and allergic rhinitis.  This constitutes a full grant of those issues, and they are no longer on appeal.  Accordingly, only the above issue remains on appeal and is now ready for disposition.


FINDING OF FACT

The Veteran's left shoulder disability (his non-dominant side) does not result in  favorable ankylosis of the scapulohumeral articulation with limitation of abduction to 60 degrees but with the ability to reach the mouth and head; limitation of motion of the arm to shoulder level or to midway between the side and the shoulder level; malunion of the humerus with moderate or marked deformity; recurrent dislocation of the humerus at the scapulohumeral joint with either infrequent episodes of dislocation and guarding of movement only at the shoulder level or with frequent episodes of dislocation and guarding of all arm movements; or, nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative arthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5200-5203 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's left shoulder claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.


Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations with respect to the issue remaining on appeal were obtained in April 2006 and August 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that both of these examinations are adequate for adjudication purposes.  Specifically, the VA examiners in those examinations considered all of the pertinent evidence of record such as radiographic imaging, measured range of motion of the shoulder, to include factors such as the impact of pain on his range of motion, and the statements of the Veteran.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left shoulder disability since the most recent VA examination in August 2010, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, these examinations are also considered adequate for rating purposes.

Finally, to the extent that it is being adjudicated, this appeal was previously remanded by the Board in January 2010.  As relevant here, the Board instructed that the Veteran be provided a VA examination in order to adequately ascertain the current severity of his left shoulder disability.  The Board is also satisfied there was substantial compliance with the May 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Specifically, as noted above, the Veteran was provided with a VA examination in August 2010, and that examiner provided sufficient information, in sufficient detail, to adequately rate his disability according to the appropriate diagnostic codes.  Moreover, as was also explained above, the Board finds these examination and opinions were adequate for adjudication purposes.  

It is noted that the Board instructed the RO to acquire all VA treatment records from the VA Medical Center in Leavenworth, Kansas, for the time period since May 2006.  It does not appear that these records were acquired.  Nevertheless, the Board concludes that there has been substantial compliance with its remand instructions.  Specifically, the January 2010 remand makes clear that these records were necessary to adjudicate the Veteran's claim for a respiratory disorder.  There had been no indication that those records would be relevant to the Veteran's appeal for an increased rating for his left shoulder disability.  Indeed, the Board observes that the Veteran expressly denied receiving treatment for his left shoulder disability.   A remand to obtain the Veteran's VA treatment records that, by his own account, would contain no findings pertaining to his left shoulder would be fruitless and a waste of government resources.  Accordingly, there is no Stegall violation in this case, and the duties to notify and assist have been met.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Finally, the Court of Appeals for Veterans Claims has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  With respect to the issue on appeal, the RO increased the Veteran's disability rating from 0 to 10 percent, but did not grant a 100 percent disability rating.  Since the RO granted only a portion of the Veteran's increased rating claim, his appeal properly remains before the Board for review.

The Veteran is currently rated at 10 percent for arthritis in the left shoulder, which is his non-dominant side.  Thus, in order to warrant a rating in excess of 10 percent, the evidence must show:

* favorable ankylosis of the scapulohumeral articulation with limitation of abduction to 60 degrees but with the ability to reach the mouth and head (20 percent under DC 5200); 
* limitation of motion of the arm to shoulder level or to midway between the side and the shoulder level (20 percent under DC 5201); 
* malunion of the humerus with moderate or marked deformity (20 percent under DC 5202); 
* recurrent dislocation of the humerus at the scapulohumeral joint with either infrequent episodes of dislocation and guarding of movement only at the shoulder level or with frequent episodes of dislocation and guarding of all arm movements (20 percent under DC 5202); or 
* nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula (20 percent under DC 5203).

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. § 4.71a, Plate I.

In addition to the above criteria, a 20 percent rating is also for application when there is X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71a, DC 5003.  However, any disorders to other major joints or joint groups have already been rated according to their own appropriate diagnostic codes.  Therefore, this diagnostic code is not for application.  

Moreover, the Board concludes that a rating in excess of 10 percent under the remaining applicable diagnostic codes is not warranted based on the evidence of record.  First, the evidence does not indicate favorable ankylosis of the scapulohumeral articulation with limitation of abduction to 60 degrees.  The evidence also fails to show limitation of motion of the arm to shoulder level or to midway between the side and the shoulder level. 

To the contrary, throughout the course of the appeal, the Veteran's range of motion has been limited only to a minor degree.  In fact, at his VA examination in April 2006, he exhibited 180 degrees of abduction, as well as 90 degrees of external and internal rotation, which represents a full range of motion.  While it did not appear that forward flexion was measured, the examiner also noted that the Veteran had "no limited motion, complaints of pain or discomfort during the exam."  

At another VA examination in August 2010, the Veteran's range of motion was diminished since the April 2006 examination.  However, it remained far much less limited than what is required for an increased rating.  Specifically, at that time, his forward flexion and abduction were both 130 degrees.  Internal rotation was 50 degrees and external rotation was 30 degrees.  Additionally, there was no objective evidence of pain with motion, nor was there any additional limitation of motion after three repetitions.  Therefore, an increased rating is not warranted on these bases.  

Next, the evidence does not show malunion of the humerus, with moderate or marked deformity.  There is also no evidence of recurrent dislocation of the humerus with guarding.  Specifically, at his VA examination in April 2006, he described his shoulder pain as "something gets hung," but no giving way or weakness was observed.  Moreover, he did not assert that he experiences recurrent dislocation of the shoulder, and radiographic imaging performed in March 2006 did not observe any recent bone trauma suggestive of malunion or a history of a dislocation.  

Additionally, at his VA examination in August 2010, no deformity or episodes of giving way were noted.  Episodes of dislocation and subluxation were also noted to be absent.  Radiographic imaging that same month failed to reveal any fracture, dislocation or any other joint abnormality.  Therefore, an increased rating is not warranted on these bases.  

Similarly, the evidence does not indicate nonunion of the clavicle or scapula with loose movement or dislocation.  As was discussed above, radiographic imaging in March 2006 and in August 2010 both did not reveal any bone trauma or joint abnormality.  Moreover, the VA examinations in April 2006 or August 2010 also did not note any nonunion of the clavicle or scapula, nor has the Veteran asserted such a disorder.  Therefore, an increased rating is not warranted on this basis.  

In adjudicating this claim, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned.  Specifically, at both VA examinations, the Veteran's range of motion was not limited by pain.   Moreover, on both occasions, the examiners explicitly stated that there was no additional range of motion loss due to fatigue, lack of endurance, or incoordination.  It was also observed that there was little adverse effect on activities such as chores, shopping, feeding, bathing, grooming and dressing.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.

Next, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left shoulder disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's calluses were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left shoulder disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Moreover, his VA examination in August 2010 indicates that he was currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 10 percent for degenerative arthritis of the left shoulder is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


